EXHIBIT 12.1 The Dow Chemical Company and Subsidiaries Computation of Ratio of Earnings to Fixed Charges and Combined Fixed Charges and Preferred Stock Dividend Requirements Nine Months Ended September 30 For the Year Ended December 31 In millions, except ratio (Unaudited) 2009 2008 2008 2007 2006 2005 2004 Income from Continuing Operations Before Income Taxes $ 319 $ 2,891 $ 1,277 $ 4,192 $ 4,938 $ 6,363 $ 3,769 Add (deduct): Equity in earnings of nonconsolidated affiliates (411 ) (791 ) (787 ) (1,122 ) (959 ) (964 ) (923 ) Distributed income of earnings of nonconsolidated affiliates 671 676 836 774 616 495 370 Capitalized interest (51 ) (76 ) (97 ) (85 ) (73 ) (56 ) (48 ) Amortization of capitalized interest 68 63 84 79 70 70 65 Preferred security dividends (20 ) (53 ) (63 ) (81 ) (77 ) (65 ) (54 ) Adjusted earnings $ 576 $ 2,710 $ 1,250 $ 3,757 $ 4,515 $ 5,843 $ 3,179 Fixed charges: Interest expense and amortization of debt discount 1,167 456 648 584 616 702 747 Capitalized interest 51 76 97 85 73 56 48 Preferred security dividends 20 53 63 81 77 65 54 Rental expense – interest component 82 91 120 124 131 133 135 Total fixed charges $ 1,320 $ 676 $ 928 $ 874 $ 897 $ 956 $ 984 Earnings available for the payment of fixed charges $ 1,896 $ 3,386 $ 2,178 $ 4,631 $ 5,412 $ 6,799 $ 4,163 Ratio of earnings to fixed charges 1.4 5.0 2.3 5.3 6.0 7.1 4.2 Earnings required for combined fixed charges and preferred stock dividends: Preferred stock dividends $ 227 - Adjustment to pretax basis (at 35 percent) 122 - $ 349 $ - $ - $ - $ - $ - $ - Combined fixed charges and preferred stock dividend requirements $ 1,669 $ 676 $ 928 $ 874 $ 897 $ 956 $ 984 Ratio of earnings to combined fixed charges and preferred stock dividend requirements 1.1 5.0 2.3 5.3 6.0 7.1 4.2 92
